 INTERNATIONAL UNION OF OPFRATING ENGINEERSInternational Union of Operating Engineers, AFL-CIO, Local 542 and Power Systems, Inc. andInternational Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers &Helpers, AFL-CIO, Local 193. Cases 5-CD-251 and 5-CD-254November 21, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBRSPENEI.I.O AND TRU. SDALE.:.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Power Systems. Inc. (hereincalled Employer), on November 1 and 8, 1979,' al-leging that International Union of Operating Engi-neers, AFL-CIO, Local 542 (herein called Operat-ing Engineers), violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activitieswith an object of forcing or requiring the Employ-er to assign certain work to employees representedby Operating Engineers rather than employees rep-resented by International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers &Helpers, AFL-CIO, Local 193 (herein called Boi-lermakers). 2Pursuant to an order consolidating cases andnotice of hearing, a hearing was held before Hear-ing Officer Nelson A. Levin, on December 4,1979,'at Baltimore, Maryland. All parties appearedat the hearing and were afforded full opportunityto be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing on theissues. The Employer and Boilermakers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. The rulings arehereby affirmed. The Board has considered theentire record in this case and hereby makes the fol-lowing findings:1. THE BUSINESS OF THE IMPI.OYERIt is not contested, and we find, that the Em-ployer is a Delaware corporation, with its principaloffice in Schaumberg, Illinois. It is engaged in thebusiness of repairing and maintaining power gener-I All dates herein are in 1979z This party was permitted to inlttrvene in this matter.3 The hearing In Case 5 CD-251 Initially convened on November 2.was postponed. and. foillowig consolidation llth Case 5 CD- 24. sasreconvened at this lalter date.ating systems at various locations throughout theUnited States, including Delmarva Power andLight Company's Indian River Power Station lo-cated at Millsboro, Delaware. In the operation ofits business at the Indian River Power Station,Power Systems purchases merchandise and suppliesvalued in excess of S50,000 directly from outsidethe State of Delaware. Accordingly, we find theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatit will effectuate the purposes of the Act to assertjurisdiction herein.II. TH I LABOR ORGANIZATION INVOI Vi)It is not contested, and we find, that OperatingEngineers and Boilermakers arc labor organizationswithin the meaning of Section 2(5) of the Act.Ill. 1TlH I)ISI't ItA. he W'ork in DispuleThe work in dispute consists of the operation ofa 2-ton portable electric hoist4and operation of athree-quarter inch hand valve for transmission ofplant air" as "tools of the trade" in the perform-ance of boiler repair and maintenance work at theIndian River Power Station. 'B. BackgroundOn October 15, 1979, the Employer commencedrepairing and replacing parts on the Number 2power generating unit at the Delmarva Power andLight Company's Indian River plant. This workpertained primarily to a multistory boiler of thatunit, and specifically consisted of scaffold building,the replacement of such boiler parts as the airheater, economizer elements, and boiler tubes,repair work on other boiler parts including thecondenser and reheat elements, and tube and platewelding. The Employer employed approximately54 persons at the Indian River jobsite. About 50employees were represented by Boilermakers andabout 4 employees were represented by the Labor-ers union. A subcontractor employed two personsrepresented by Operating Engineers. There were atotal of some 700 employees of various employersat the Indian River jobsite.The Employer is a party to collective-bargainingagreements with Boilermakers and Operating Engi-neers. Both agreements, which were extended tothe work performed at the Indian River jobsite,4 Httereitafter ia lso referred to a prtahle electric hoist or hlistH lercinalftcr also referred to .i plant air .ileCs; Although notl so defined In lit noIIot et' hearling ir h tili t hearingOfficer, It is apparent fron the record and the briefs of the prtic th tIhe Ilst lilt dispute is limited to the assignment of such work253 NLRB No. 38441 DIECISIONS ()F NA'II()NAL IAB()R REL.ATIONS H()OAk)contain recognition clauses which state that the re-spective parties agree, inter alia, that the agreementis applicable to maintenance, repair, and renovationwork that is primarily within the recognized andtraditional jurisdiction of the Union. Neither agree-ment specifically mentions any of the disputedwork.The portable electric hoist has a maximum liftingcapacity of 2 tons and is pushbutton operated. Itconsists primarily of a tube or drum 12 inches indiameter and about 30 inches long. A small electricbox about 8 x 8 x 16 inches is attached to thedrum, and a cable and hook are wrapped aroundthe drum. The hoist may be moved by a smalldolly or can be carried by two or three men. It canbe lifted and hung in one stationary position or itcall be mounted on a monorail.At the Indian River jobsitc, the Employer hasused a portable electric hoist to perform a varietyof functions. Mounted on a temporary I-beammonorail, the hoist is used by boilermtakers toremove arid replace basket elements (internal baf-fles) of the boiler. The baskets, located about 12feet below the hoist. are hooked to the hoist whichthen lifts thcnl about 6 or 8 feet. moves thenl alongthe monorail, and then lowers them onto a dolly.This process requires three employees one tostand in the "hole" to hook the basket to the hoistand give the lift signal; another to press the buttonto lift the basket; and a third to guide the basket sothat it does not catch or jam as it is lifted. Boiler-makers also use tile hoist to remove and replacedampers, and to locate and weld the boiler ductplate into place. Laborers use the hoist to lowertrash canls into and out of the boiler. The hoist isnot operated all of the time, but is in use from 4 to5 hours per shift.Plant air refers to air produced by a permanentcompressor,7and delivered throughout the plantvia some 150 to 2(X) air valves which are turned onand off with a round faucet-like valve. The air isused by various crafts to power a wide assortmentof hand tools and portable equipment, includingpneumatic hammers, air guns, welding tools, andchipping guns. It is also used for ventilation andcleanup. Two or three pieces of equipment may berun off of one valve. Hoses which deliver air tothis equipment are attached to the air valves withmetal twist lock fittings, or quick fits, that arelocked into place with a twist of the wrist. On theIndian River job, the Employer uses from four toseven valves which are not constantly turned onand off, but rather may remain on all day or for aweek at a time. The operation of these valves isThis cilmnprcss,ir is Illainltaired by I)cltnarva I'oer an d ight ('onepany and is operaled by )elmarva cmployees.part of the work in dispute. According to the Em-ployer, most of the air tools hooked up to thesevalves are operated by Boilermakers; thus, they arethe ones who usually turn on the valves, but othercraftsmen might perform this function when usingair tools.During the week of October 15, Al Spanich,business agent for Operating Engineers, met withHarry Sosnowski, project superintendent for theemployer, at the jobsite and informed Sosnowskithat the operation of the plant air valves should beassigned to operating engineers. On October 25,during a telephone conversation initiated by Sos-nowski, Spanich asked whether the Employer wasusing portable electric hoists on the job. When Sos-nowski replied that such a hoist was being usedand being operated by boilermakers, Spanich indi-cated that the Employer should use operating engi-neers on the portable electric hoists.'()n October 29, Spanich came to Sosnowski'soffice at the jobsite and told Sosnowski that he wasbreaking Operating Engineers rules, that the Em-ployer should put an operating engineer on theportable electric hoist, and that, if it did not do so,"we are not going to do any business." Spanichalso asked Sosnowski to assign an operating engi-neer to plant air. O)d October 31, Spanich met with.ou Takovich, an assistant business agent for Boi-lermakers. The two agreed that boilermakerswould not operate certain equipment on the joband they asked Sosnowski to stop using boiler-makers on the portable electric hoist until the fol-lowing Monday when they thought they could re-solve the matter. Sosnowski expressed concern thatthese changes would slow tile job and refused toremove boilermakers from the portable electrichoist because this would stop the Employer's jobaltogether. When Sosnowski indicated that some-one would have to operate the portable electrichoist, Takovich said he would not slow the job anymore and would not remove the boilermakers. Inresponse, Spanich said there was no further busi-ness to take care of and he left. That evening,when Sosnowski left the plant, there were between30 to 40 unidentified individuals along with vehi-cles congregated at a gate often used by boiler-makers to leave the site. Several boilermakers whoworked for the Employer told Sosnowski that thegate was blocked.Spaiwch then asked 1i speak to Barine Younger, (Operating Fngi-icer stewsraid on Ihe job. and Sorl ~wski turlned 1hC tlephone over toYoiliiger who had just walked ito his office When Younger hung upthe phone, he smiled at Somsowskl and told him that he was "going homesick" According ti Slsliwski, Younger did llt ook ill anrd had notcirtiplaieid to hite of aly illness442 INTERNATIONAl UNION OF OPERATING EN(;INEERSOn November I, operating Engineers blocked allthree entrances to the plant, preventing any em-ployees from reporting to work. The next daySpanich informed Takovich that the strike was notagainst Boilermakers, but against Power Systems,Inc., and concerned the assignment of the oper-ation of the portable electric hoist and the plant airvalves, as well as other equipment, to operating en-gineers. The strike continued until November 9when it was enjoined by the U.S. District Courtfor the District of Delaware pursuant to a petitionfiled under Section 10(b) of the Act.9C. The Contentions of the PartiesEmployer and Boilermakers assert that the porta-ble electric hoist and the plant air valves are "toolsof the trade" and that the disputed work shouldtherefore be awarded to members of the craft re-quired to use or operate the equipment, in this caseboilermakers. They contend that awarding the dis-puted work to the boilermakers is economical, effi-cient, and safe, and that it is consistent with theEmployer's practice and preference, as well as withindustry and area practice.Operating Engineers contends, inter alia, that be-cause its collective-bargaining agreement with theEmployer provides that the operation of the plantair valves be performed by operating engineers, theBoard lacks jurisdiction to resolve that aspect ofthe instant dispute,t0and that, pursuant to "AFL-CIO jurisdiction," all hoisting mechanical work, in-cluding that of the portable electric hoist, " be-longs to employees represented by it. OperatingEngineers further contends, with respect to all ofthe work in dispute, that operating engineers pos-sess the skills necessary to perform the work andthat such work has "traditionally and continually"been performed by operating engineers on jobswhere boilermakers have also been employed.D. Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon a9 Civil Action No. 79-519.1' While the terms of a collective-bargaining agreement are a signifi-cant factor in aIwarding disputed work. jurisdiction is not proscribed, asRespondent suggests, by contract language awarding work to a particularlabor organllatlon 'Ihus, een if the operative contract made an award~of the disputed work, it w\oidd not he an impediment to the oard's jurls-diction herein" Specifically, Operating I1ngineers contends that the nlechanicalwork done by the portable electric hoit' is the same work performed hba I(X)-ton crane, Ihe ilperalion of w hich concededly belongi ti o emnpltyeesrepresented h Operating Enlgineersmethod for the voluntary adjustment of the dis-pute.As to (I) above, the parties stipulated, inter alia,that the order of the U.S. District Court for theDistrict of Delaware granting an injunction pursu-ant to Section 10(1) of the Act, establishes thatthere is reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated by Operat-ing Engineers with regard to the assignment of theoperation of the portable electric hoist to boiler-makers by Power Systems, Inc., at the IndianRiver jobsite. Further, the uncontradicted evidenceestablishes that Operating Engineers threatened andcaused a work stoppage at the Indian River PowerStation to force a change in the assignment byPower Systems, Inc., of the operation of the porta-ble electric hoist as well as the plant air valves toemployees represented by Operating Engineers.We find, therefore, that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated by Operating Engineers work stoppage.As to (2), the record reflects that there is no in-dependent method for voluntary resolution of dis-putes binding on all the parties here. 2According-ly, we shall proceed to determine the instant dis-pute.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.l' Thefollowing factors are relevant in making a determi-nation of the dispute before us:I. Economy and efficiencyThe Employer presented uncontradicted evi-dence demonstrating that economy and efficiencyare enhanced by assigning the operation of theportable electric hoist and plant air valves to boi-lermakers when they are required to use the hoistor plant air in the course of their performing main-tenance and repair work at the Indian River job-site. 4As noted, the activation of plant air consists ofturning on and off a water faucet-like valve, asneeded, to run air-powered hand tools. The plant12 Both contracts provide for referral of disputes arising from workassignments to the respective Union's "General President" for resolutionAt the hearing. counsel for the Employer and counsel for Boilermakersindicated that resolution efforts of the general presidents of the instantUnions had not been fruitful and that neither Power Systems nor Boiler-makers was willing to agree to any other voluntary means of adjustment'a International .4ssocarion of M.Wahinisr Lodge No. 741 (J .JonesConstruction Co.) 15 NL RH 1402. 1410-11 (1962)" It should hbe noted that the asignment would not apply to boiler-makers. howeser, when other trades, such as laborers, would he requiredhby their irk tasks to use the hoist (or plant air )443 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDair valves used by boilermakers are scatteredthroughout the plant. Once turned on, these valvesmay be left on for an entire day or for a week ormore at a time. In these circumstances, exclusiveassignment of the valves to an operating engineerwould be considerably less efficient than assigningtheir operation to the boilermakers who use theplant air in the performance of their work.With respect to the portable electric hoist, therecord establishes that it is not used constantly byboilermakers, but at times is used by other craftsand at other times sits idle. Thus, operating engi-neers assigned to operate the hoist would notalways have work to perform. Further, operationof the portable electric hoist involves pushing but-tons to operate it, and hooking it up and guiding italong. These are tasks which efficiency and econo-my reasonably dictate should not be separated fromthe trade using the hoist, in this case, the boiler-makers, in the performance of their maintenanceand repair work on the boilers.In addition, letters in evidence prepared by sev-eral employers, not involved in this proceeding, butengaged in work similar to that of the Employer,state in essence that employment of additional man-power to operate either the plant air valves or theportable electric hoist required for performance ofwork of another craft would cause confusion onthe job, be an inefficient utilization of labor, and es-calate job costs. Accordingly, we find that the fac-tors of economy and efficiency favor an award ofthe disputed work to employees represented byBoilermakers when the hoist and plant air used bythem in the course of their work.2. Relative skills and safety considerationsBoth boilermakers and operating engineers canoperate the valves regulating the flow of plant air,a task which requires no special skills. The oper-ation of the plant air valves, however, can cause asafety problem in that, if the plant air is premature-ly turned on, the unattended connecting hose canunexpectedly whip around, possibly injuring some-one. This hazard is minimized by limiting the turn-ing on and off of the valves to those who are goingto use the tools attached to the hose.No evidence of specific safety problems relatedto the operation of the portable electric hoist waselicited at the hearing. With respect to skill, theEmployer and Boilermakers presented evidencethat boilermakers are familiar with and possess theskills necessary for the operation of the portableelectric hoist in connection with the maintenanceand repair of boilers, and frequently perform suchwork. Operating Engineers presented evidence es-tablishing that during the course of their appren-ticeship, operating engineers are trained in the op-eration of small hoisting equipment, including theportable electric hoist, and that on occasion em-ployees represented by Operating Engineers haveoperated the portable electric hoist.As both groups seeking to operate the plant airvalves and the portable electric hoist seem to pos-sess the skills necessary to perform this work, wefind this factor favors neither group with respect toany of the disputed work. Similarly, since safetyhas not been demonstrated to be a factor in assign-ing the operation of the portable electric hoist, wefind this factor favors neither group concerningthat piece of equipment. We find, however, thatsafety considerations favor assigning the operationof the plant air valves to employees represented byBoilermakers when such employees are using plantair in the course of their work.3. Industry practiceBoilermakers presented letters from 17 employ-ers representing a broad geographic spread indicat-ing, inter alia, that operation of the plant air valvesand the portable electric hoist have traditionallybeen considered "tools of the trade" and assignedto each craft in the performance of its work, andspecifically to boilermakers on all boiler-relatedmaintenance and repair. Boilermakers also present-ed several jurisdictional dispute reports evidencingthat disputes arising primarily in 1979 between Boi-lermakers and Operating Engineers, over the oper-ation of a portable electric hoist, ended with thedisputed work being performed by boilermakers.Two employer witnesses, Harry Sosnowski andHenry Gertz, additionally testified that, in their cu-mulative experience of 58 years as boilermakers,they had never seen operating engineers operatingeither the portable electric hoist or the plant airvalves for another trade. Operating Engineers of-fered no evidence concerning industry practice.Accordingly, we find that this factor favors the as-signment of the disputed work to employees repre-sented by Boilermakers.4. Area practiceBoilermakers presented letters from five employ-ers (including Babcock and Wilcox) regularly un-dertaking power house maintenance work in theDelaware area. Each letter indicates that companypractice is to assign the operation of the plant airvalves and the portable electric hoist to the craftutilizing the hoist or plant air as tools of the trade.Similarly, Employer witnesses Sosnowski andGertz testified that, in their experience in the area,the disputed work has not been assigned other thanas a tool of the trade. On the other hand, Operat-444 INTERNATIONAL UNION ()OF OPERATING N(GINFEkSing Engineers presented welfare, pension and ap-prenticeship fund reports which indicate that, onseveral occasions in 1977, Babcock and Wilcox andEast Coast Management, at the time they were en-gaged in boiler repair work at the Indian Riverjobsite, utilized operating engineers to operate plantair valves and an electric hoist. 5 On the forego-ing, we find that since both boilermakers and oper-ating engineers have to varying degrees performedthe work in disptue in the area at issue, this factorfavors neither group of employees to the dispute.5. Employer's assignment and past practiceThe Employer assigned the disputed work toemployees represented by Boilermakers because itviews the portable electric hoist and plant airvalves as tools of the trade, the operation of which,for reasons of efficiency, economy, and safety,should be assigned to employees of the craft re-quired to use the hoist or plant air in the course ofperforming their duties. The Employer contends ithas always assigned the disputed work on this basisand prefers to continue to do so. Accordingly, thisfactor favors an award of the disputed work to em-ployees represented by Boilermakers.6. The collective-bargaining agreementsAs noted above, Operating Engineers contendsthat pursuant to its collective-bargaining agreementthe operation of the plant air valves belongs to op-erating engineers and that pursuant to "the AFL-CIO jurisdiction," hoisting mechanical work hastraditionally belonged to employees represented byit. The operative collective-bargaining agreementscover work within the recognized traditional juris-diction of the respective Unions and state thatwork assignment disputes shall be resolved in ac-cordance with "Agreements and Decisions ofRecord, established trade practice, or prevailingarea practice." These contracts define the generaltypes of work covered, but make no specific refer-ence to any of the disputed work. Accordingly, wefind this factor to be of no consequence in our de-terminiation of which group of employees shouldbe awarded the disputed work.7. Arbitration awardThere is no arbitration award in evidence relat-ing to the operation of the portable electric hoist.Operating Engineers introduced an arbitrationlb There is, howeser, conflictng testimony as to whether at that timthe operation of the portable electric hoist b operating engineers firEast Coast Management was in conjunction with repair ork being performed by boilermakersaward which it contends supports its claim thatemployees it represents should be assigned the op-eration of plant air valves. That award interpreteda contract clause not present in the Operating En-gineers contract with the Employer, and the issuethere was whether the clause required a subcon-tractor to hire an operating engineer to man an airline tapped into a compressor operated by an oper-ating engineer employed by the general contractor.We find such award to be of no precedential valueherein since the plant air valve dispute arises in atotally different context and the applicable contractdoes not contain the provision which is the subjectof the arbitration award. We therefore find thisfactor favors neither party to the dispute.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees represented by Boilermakersare entitled to operate the 2-ton portable electrichoist and three-quarter inch hand valve for trans-mission of plant air as tools of the trade in the per-formance of boiler repair and maintenance work atthe Indian River Power Station. We reach thisconclusion relying on the fact that such assignmentwill result in greater efficiency and economy, isconsistent with industry practice, the Employer'sassignment and past practice, and, in the case ofthe plant air valves, enhances the safe use of plantair. In making this determination, we are awardingall of the work in dispute to employees representedby Boilermakers, but not to that Union or its mem-bers. The present determination is limited to theparticular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. Employees of Power Systems, Inc., who arerepresented by International Brotherhood of Boi-lermakers, Iron Shipbuilders, Blacksmiths, Forgers& Helpers, AFL-CIO, Local 193, are entitled toperform the operation of the 2-ton portable electrichoist and the operation of a three-quarter inchhand valve for transmission of plant air as tools ofthe trade in the performance of boiler repair andmaintenance work at the Indian River Power Sta-tion.2. International Union of Operating Engineers,AFL-CIO, Local 542, is not entitled by means pro-445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed by Section 8(b)(4)(D) of the Act to forceor require Power Systems, Inc., to assign theabove-described work to employees represented byit.3. Within 10 days from the date of Decision andDetermination of Dispute, International Union ofOperating Engineers, AFL-CIO, Local 542, shallnotify the Regional Director for Region 5 whetheror not it will refrain from forcing or requiring theEmployer by means proscribed by Section8(b)(4)(D) of the Act to assign the work in disputeto employees represented by it rather than to em-ployees represented by Boilermakers.446